Citation Nr: 0722554	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  03-15 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for uterine fibroids, post-
operative, also claimed as abdominal mass and unspecified 
gynecological condition (uterine fibroids).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
January 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that denied the veteran's claim of 
entitlement to service connection for uterine fibroids, post-
operative, also claimed as abdominal mass and unspecified 
gynecological condition.  The veteran perfected a timely 
appeal of this determination to the Board.

In April 2005, this matter was remanded for additional 
development and adjudication.  The matter has since been 
returned to the Board.  


FINDINGS OF FACT

The evidence of record does not demonstrate that the veteran 
developed uterine fibroids, resulting in total hysterectomy, 
during or as a result of service.


CONCLUSIONS OF LAW

Total abdominal hysterectomy, post-op for uterine fibroids, 
was not incurred in or aggravated by active military service.   
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in November 2001 and April 2005, the 
veteran was furnished notice of the type of evidence needed 
in order to substantiate her claim.  The veteran was also 
generally informed that she should send to VA evidence in her 
possession that pertains to the claim and advised of the 
basic law and regulations governing the claim, the cumulative 
information and evidence previously provided to VA (or 
obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claim.  The veteran was 
provided with adequate notice of the evidence which was not 
of record, additional evidence that was necessary to 
substantiate the claim, and she was informed of the 
cumulative information and evidence previously provided to 
VA, or obtained by VA on her behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where the claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite the defective 
notice provided to the veteran on these latter two elements, 
however, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, supra.   In this regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service treatment records and reports, VA 
examinations, and statements submitted by the veteran and her 
representative in support of the claim.  The Board also notes 
that this matter has been remanded for additional development 
and adjudication, to include a VA examination in connection 
with the claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the veteran has been diagnosed with total 
abdominal hysterectomy, post-op for uterine fibroids.  
Therefore, although the Board has reviewed the lay and 
medical evidence in detail, the Board will focus its 
discussion on evidence that concerns whether the veteran's 
condition is related to a disease or injury in service.  

In this case, the veteran's November 1981 separation 
examination, notes "1 cm umbilical defect" and "Umbilical 
hernia (See attached SF 513 dated 9 Dec 81)."  A treatment 
noted dated December 9, 1981 stated an impression of "no 
significant umbilical hernia."  The physician indicated that 
the veteran had a history of occasional sharp pain of the 
stomach.  Upon examination, prominent skin fold of the 
umbilicus was noted, but the physician indicated that he 
could not feel any impulse or protrusions with various 
pressure and maneuvers.

An April 1995 VA examination diagnosed umbilical hernia, and 
in July 1999, the veteran was service-connected for umbilical 
hernia, evaluated as noncompensable.

The record then indicates that the veteran underwent a total 
abdominal hysterectomy, right salpingo-oophorectomy, lysis of 
adhesions, in December 2002.  Her post-operative diagnosis 
was large myomatous uterus with menometrorrhagia, anemia, 
dysmenorrhea, and dyspareunia and extensive right adnexal 
adhesions and bowel adhesions to the right adnexa.  The 
record indicates that the veteran was first notified that she 
had fibroids in a July 1989 report from her private physician 
indicating that an ultrasound of her pelvis confirmed fibroid 
tumors in her uterus.  Prior to this time there is no mention 
in the record or the service medical records that the veteran 
suffered from fibroids or another unspecified gynecological 
condition.  The Board also notes that in the December 2002 
operation report, the physician who performed the veteran's 
hysterectomy noted that an inspection was conducted for any 
hernia during the operation and that there was no hernia 
present.  The physician commented that instead of a hernia, 
the symptoms previously felt to be a hernia were "felt to be 
due to the pedunculated and subserosal fibroids pressing on 
the underside of her umbilicus."  

When the appellant's claim was previously before the Board in 
April 2005, the matter was remanded for further development.  
In doing so, the Board directed that the appellant be 
afforded a VA examination.  The examiner was requested to 
comment on the December 2002 operation report noting that no 
umbilical hernia was found to be present at that time and 
indicating that the symptoms previously felt to be a hernia 
were "felt to be due to the pedunculated and subserosal 
fibroids pressing on the underside of her umbilicus."  In 
this regard, the Board noted that the veteran's previous 
diagnoses of umbilical hernia may have been indications of 
the presence of fibroids as early as the veteran's separation 
examination in November 1981.  In addition, the Board noted 
that the tumors removed from the veteran in December 2002 
were quite large indicating that these tumors may have been 
incubating and growing for quite some time.  The examiner was 
then asked to comment on reports contained in the veteran's 
service medical records and post-service records noting the 
presence of an umbilical hernia in service, and noting 
complaints of abdominal or stomach pain and urinary tract 
infections in service and shortly thereafter.

The veteran was afforded a VA examination in September 2005.  
The examiner indicated that the veteran's claims file had 
been reviewed in connection with the examination, and the 
veteran was diagnosed with total abdominal hysterectomy, 
post-op for uterine fibroids.  The examiner indicated that 
there were no manifestations of fibroids as the veteran had 
had a total hysterectomy.  Residuals were noted to be 
infertility and nontender scar.  The examiner also noted no 
gynecological conditions at service discharge, and indicated 
that, as noted by the December 2002 operative report, that 
the veteran did not have an umbilical hernia.  The examiner 
noted that the veteran may have had umbilical endometriosis, 
not active since surgery.  Regarding reports in the service 
medical records indicating the presence of an umbilical 
hernia in service, the examiner stated that it would be pure 
speculation to comment on the presence or absence of an 
umbilical hernia from military records in 1982.  He stated 
that there is no clear description of the absence or presence 
of umbilical hernia.

Based on the foregoing, the Board finds that the evidence of 
record is against a finding that the veteran's total 
abdominal hysterectomy, post-op for uterine fibroids, is 
related to her service.  While the medical evidence does 
indicate that the veteran underwent a total hysterectomy 
related to large uterine fibroids, there is no evidence in 
the record that the veteran had such fibroids in service.  In 
this regard, the Board notes that the December 2002 operation 
report indicated that symptoms previously attributed to 
umbilical hernia were felt by that physician to be due to 
fibroids.  And the veteran was indicated to have umbilical 
hernia upon service separation, opening the possibility that, 
instead of a hernia, the veteran may instead have had 
fibroids in service.  The veteran's separation examination 
noting umbilical hernia, however, also specifically referred 
to a December 1981 treatment note that stated an impression 
of "no significant umbilical hernia" and found no impulse 
or protrusions with various pressure and maneuvers.  Based on 
his review of the veteran's claims file, to include the 
veteran's service medical records, the September 2005 VA 
examiner then found that these records revealed no clear 
description of the absence or presence of umbilical hernia in 
service.  And without a clear indication of umbilical hernia 
in service, there can be no finding that symptoms felt to be 
umbilical hernia were really symptoms of uterine fibroids 
instead.   

On these facts, there is no medical evidence linking fibroids 
with the veteran's active service.  While the veteran may 
feel that she had uterine fibroids in service that eventually 
resulted in total hysterectomy, the Board notes that, as a 
lay person, the veteran is not competent to establish a 
medical diagnosis or show a medical etiology; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In this case, the medical evidence is against a finding that 
the veteran's total abdominal hysterectomy, post-op for 
uterine fibroids, is related to or had its onset in service.  
Service connection for this condition must therefore be 
denied.  


ORDER

Service connection for total abdominal hysterectomy, post-op 
for uterine fibroids, is denied.




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


